MANDATE

THE STATE OF TEXAS

TO THE 224TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on June 10, 2015, the cause upon appeal to revise
or reverse your judgment between

Argo Group US, Inc., Colony Management Services, Inc., Colony Insurance Company, Colony National
Insurance Company, Colony Specialty Insurance Company, Colony Agency Services, Inc., and Argo Group
International Holdings, Ltd., Appellant

V.

Louis D. Levinson, International Financial Group, Inc., Guilford Specialty Group, Inc., Guilford Insurance
Company, and The Burlington Insurance Company, Appellee

No. 04-14-00606-CV and Tr. Ct. No. 2014-CI-09550

was determined, and therein our said Court of Appeals made its order in these words:


    In accordance with this court’s opinion of this date, the trial court’s
Order Denying Temporary Injunction is AFFIRMED and the cause is
remanded for further proceedings.

     It is ORDERED that appellees recover their costs of appeal from
appellants.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on August 19, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                            BILL OF COSTS

        TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                        No. 04-14-00606-CV

Argo Group US, Inc., Colony Management Services, Inc., Colony Insurance Company, Colony
National Insurance Company, Colony Specialty Insurance Company, Colony Agency Services,
                      Inc., and Argo Group International Holdings, Ltd.

                                                     v.

 Louis D. Levinson, International Financial Group, Inc., Guilford Specialty Group, Inc., Guilford
                Insurance Company, and The Burlington Insurance Company

        (NO. 2014-CI-09550 IN 224TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY)


TYPE OF FEE                  CHARGES        PAID          BY
SUPPLEMENTAL CLERK'S
RECORD                             $75.00   PAID
MOTION FEE                         $10.00   E-PAID        JULIA MANN
MOTION FEE                         $15.00   E-PAID        STEPHEN LECHOLOP
MOTION FEE                         $10.00   E-PAID        JULIA MANN
MOTION FEE                         $10.00   E-PAID        JULIA MANN
MOTION FEE                         $10.00   E-PAID        N/A
MOTION FEE                         $10.00   E-PAID        STEPHEN LECHOLOP
MOTION FEE                         $10.00   E-PAID        JULIA MANN
INDIGENT                           $25.00   PAID          ROSENTHAL PAUERSTEIN
FILING                            $100.00   PAID          ROSENTHAL PAUERSTEIN
STATEWIDE EFILING FEE              $20.00   PAID          ROSENTHAL PAUERSTEIN
SUPREME COURT CHAPTER 51
FEE                                $50.00   PAID          ROSENTHAL PAUERSTEIN
REPORTER'S RECORD                   $0.00   UNKNOWN
CLERK'S RECORD                    $201.00   PAID
REPORTER'S RECORD                   $0.00   UNKNOWN


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.
      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this August 19, 2015.

                                             KEITH E. HOTTLE, CLERK



                                             Cynthia A. Martinez
                                             Deputy Clerk, Ext. 53853